Case 1:21-cv-03646-PAE Document3 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiffs, 21 Civ. 3646 (PAE)
-VY-
ORDER
MB FINANCIAL CASHIER'S CHECK 13430651,
PAYABLE TO MIVVEL INC. TO CLOSE MB
FINANCIAL BANK ACCOUNT NUMBER 9999140566;
and MB FINANCIAL CASHIER'S CHECK 13430652,
PAYABLE TO TULLOW INC. TO CLOSE MB
FINANCIAL BANK ACCOUNT NUMBER 9999140572

Defendants-in-rem.

 

 

PAUL A. ENGELMAYER, District Judge:

On April 23, 2021, the Government filed its complaint seeking forfeiture against
the two in rem defendants. Dkt. 1. Since that date, there has been no further action on this case.
The Government is directed to provide the Court, by September 17, 2021, with a letter
explaining whether it intends to pursue the case, and if so, what steps it envisions to move this

matter forward.

SO ORDERED. Pamt 1 | © agg ,

Paul A. Engelmayer
United States District Judge

 

Dated: September 10, 2021
New York, New York
